DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant's amendment wherein claims 21, 27, 29, 31, 34, 35 and 40 have been amended, and claims 21-40 are currently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the most recent amendment, applicant amended the claim 21, with “the tray further comprising third and fourth cavities, the cavities being aligned along the longitudinal line”.  However, In claim 24, applicant further discloses that “first and second cavities each including a first portion and a second portion, the second portion being connected to the first portion by a second channel” Which is not clear and not understand because according to elected Species Figure 8-14, applicant discloses four different cavities being aligned along the longitudinal axis (Figure 11).  However, there are no “addition” structure for the “first and second cavities each including a first portion and a second portion, the second portion being connected to the first portion by a second channel.   Figure 11 shows four cavities (76, 74, 72, 70) being aligned along the longitudinal axis and being separate by channels (84c, 84b, 84a, respectively).  Which meets the limitation of claim 21.  However, with regarding to claim 24-28, the limitation “first and second cavities each including a first portion and a second portion, the second portion being connected to the first portion by a second channel” cannot be added to the structure.   For the purpose of examination, examiner presumes that one of the first portion is the first cavity , second portion is the third cavities, one of the first portion is the second cavity and one of the second portion is the fourth cavities as annotated in below Fagnant Figure.  Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-29, 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Fagnant et al (5,232,094) in view of  Roberts (4,681,223).

    PNG
    media_image1.png
    398
    780
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    347
    723
    media_image2.png
    Greyscale

As to claim 21, Fagnant discloses a package (10) comprising (10): a tray (16)  comprising a body extending along a longitudinal axis between opposite first and second ends (as shown in Figure 1 and 2) , the body having first and second cavities and a channel (cavities 30, as annotated above, channels 34) between the first and second cavities (Annotated Figure 1 above), the tray further comprising third and fourth cavities, the cavities being aligned along the longitudinal axis (as shown in annotated Figure 1 above), the cavities each being configured for disposal of a set screw (since applicant use functional language “configured for disposal of a set screw”, which does not claim the set screw in combination with the container nor explain the size of the set screws, therefore, the cavities of Fagnant is size and shape to hold a smaller size screws), the channel being configured for disposal of a spinal rod (again, since applicant use functional language “configured for disposal of a spinal rod”, which does not claim the spinal rod in combination with the container nor explain the size of the spinal rod, therefore, the channel of Fagnant is size and shape to hold an elongated spinal rod, the tray comprising a first tab, the first tab being movable relative to the body; and a lid coupled to the tray by a hinge (39).  
However, Fagnant does not disclose the tray comprising a first tab, the first tab being movable relative to the body; the lid comprising a second tab , the second tab being movable between a first position in which the tabs prevent the lid from moving relative to the tray and a second position in which the lid is movable relative to the tray.  Nevertheless, Roberts discloses a package (Figure 1) comprising a tray (10) comprising  a body having spaced apart first and second cavities (34), the body comprising a channel (22) between the first and second cavities, the tray comprising a first tab (16), the first tab being movable relative to the body; and a lid (12) coupled to the tray by a hinge (14), the lid comprising a second tab (18),  the second tab being movable between a first position in which the tabs prevent the lid from moving relative to the tray (Figure 5) and a second position in which the lid is movable relative to the tray (before the first and second tab engage each other, the bottom surface of the first tab touches the top surface of the second tab without secure to each other and the lid is movable relative to the tray). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blister package of Fagnant with first and second tab as taught by Roberts to able to reclose the container with overlapping tab member.
As to claim 22, Fagnant as modified further discloses a first surface of the second tab directly engages a second surface of the first tab when the second tab is in the first position and a third surface of the second tab directly engages a fourth surface of the first tab when the second tab is in the second position (Roberts, Figure 4 shows the second position and Figure 5 shows the engages of the first position).  
As to claim 23, Fagnant as modified further discloses the first and second cavities each has a first depth and the channel has a second depth that is less than the first depth (Figures 2 shows the cross-section view of the container which the depth of the first and second cavities (cavities 30 are deeper than the depth of the channel 34, Figure 2).
As to claim 24, as best understand, Fagnant as modified further discloses the channel (between first and second cavities) is a first channel, the first and second cavities each including a first portion and a second portion (as explain above in 112 issue, the third and fourth cavities), the second portion being connected to the first portion by a second channel (Figure 1 and Figure 2 with annotation shown above showing that the multiple channels connecting each and individual cavities).  
As to claim 25, as best understand, Fagnant further discloses wherein the first and second portions each have a depth, the channels each having a depth less than the depths of the first and second portions (as explain above, the channel 34 are less depth than the all the cavities).
As to claim 26, as best understand, Fagnant further discloses the first and second portions are each configured for disposal of one of the set screws and the channels are configured for disposal of the spinal rod (since applicant use functional language “configured for disposal of a set screw” and “configured for disposal of a spinal rod”, which does not claim the set screws or a spinal rod in combination with the container nor explain the size of the set screws and the spinal rod, therefore, the first and second portion of Fagnant is size and shape to hold a smaller size screws and the channel is size and shape to hold spinal rod).
As to claim 27, as best understand, Fagnant further discloses the first channel defines a first axis and the second channels define a second axis, the second axis being offset from the first axis, the first and second axes extending parallel to the longitudinal axis (as shown in Figure 3, which discloses multiple channels running through the cavities, the first channel is considered as the left channel 34 and second channel is considered as the right channel 34 as shown in Figure 3, which they are offset and parallel to the each other and to the longitudinal axis).
As to claim 28, as best understand, Fagnant further discloses  the second portion of the first cavity is connected to the first portion of the second cavity by the first channel (as shown in Figure 1, channel 26).
As to claim 29, Fagnant as modified further discloses the channel extends between opposite first and second ends, the channel being linear from the first end of the channel to the second end of the channel such that the channel extends parallel to the longitudinal axis (Figure 1, channel 34).  

    PNG
    media_image3.png
    330
    709
    media_image3.png
    Greyscale

As to claim 31, Fagnant discloses a package (10) comprising (10): a tray (16)  comprising a body extending along a longitudinal axis between opposite first and second ends (as shown in Figure 1 and 2) , the body having first, second, third and fourth cavities (cavities 30, as annotated above), a first channel (channels 34) between the first and second cavities a second channel between the second cavity and the third cavity and a third channel between the third cavity and the fourth cavity(Annotated Figure 1 above), the cavities being aligned along the longitudinal axis such that the longitudinal axis intersects each of the cavities, the cavities each being configured for disposal of a set screw (since applicant use functional language “configured for disposal of a set screw”, which does not claim the set screw in combination with the container nor explain the size of the set screws, therefore, the cavities of Fagnant is size and shape to hold a smaller size screws), the channel being configured for disposal of a spinal rod (again, since applicant use functional language “configured for disposal of a spinal rod”, which does not claim the spinal rod in combination with the container nor explain the size of the spinal rod, therefore, the channel of Fagnant is size and shape to hold an elongated spinal rod, the tray comprising a first tab, the first tab being movable relative to the body; and a lid coupled to the tray by a hinge (39).  
However, Fagnant does not disclose the tray comprising a first tab, the first tab being movable relative to the body; the lid comprising a second tab , the second tab being movable between a first position in which the tabs prevent the lid from moving relative to the tray and a second position in which the lid is movable relative to the tray.  Nevertheless, Roberts discloses a package (Figure 1) comprising a tray (10) comprising  a body having spaced apart first and second cavities (34), the body comprising a channel (22) between the first and second cavities, the tray comprising a first tab (16), the first tab being movable relative to the body; and a lid (12) coupled to the tray by a hinge (14), the lid comprising a second tab (18),  the second tab being movable between a first position in which the tabs prevent the lid from moving relative to the tray (Figure 5) and a second position in which the lid is movable relative to the tray (before the first and second tab engage each other, the bottom surface of the first tab touches the top surface of the second tab without secure to each other and the lid is movable relative to the tray). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blister package of Fagnant with first and second tab as taught by Roberts to able to reclose the container with overlapping tab member.
As to claim 32, Fagnant as modified further discloses a first surface of the second tab directly engages a second surface of the first tab when the second tab is in the first position and a third surface of the second tab directly engages a fourth surface of the first tab when the second tab is in the second position (Roberts, Figure 4 shows the second position and Figure 5 shows the engages of the first position).  
As to claim 33, Fagnant as modified further discloses the first and second cavities each has a first depth and the channel has a second depth that is less than the first depth (Figures 2 shows the cross-section view of the container which the depth of the first and second cavities (cavities 30 are deeper than the depth of the channel 34, Figure 2).
As to claim 34, Fagnant further discloses the second channel defines a first axis and the first and third channels define a second axis, the second axis being offset from the first axis, the first and second axes extending parallel to the longitudinal axis (as shown in Figure 3, which discloses multiple channels running through the cavities, the first channel is considered as the left channel 34 and second channel is considered as the right channel 34 as shown in Figure 3, which they are offset and parallel to the each other and to the longitudinal axis).
As to claim 35, Fagnant further discloses the second channel extends between opposite first and second ends, the second channel being linear from the first end of the second channel to the second end of the second channel such that the second channel extends parallel to the longitudinal axis (Figure 5).  
As to claim  36, Fagnant further discloses wherein the first channel is linear from the first cavity to the second cavity and the third channel is linear from the third cavity to the fourth cavity (Figure 5).  
As to claim 37, Fagnant further discloses the first and third channels each include a first length, the second channel having a second length, the second length being the same as the first length.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the first and third channels being shorter than the length of the second channel because the selection of the specific distance such as the distance as disclosed by Fagnant or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well and  inasmuch as applicant's specification does not state that using these specific distance as claimed solves any particular problem or yields any unexpected results.  
Claims 30, 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Fagnant et al (5,232,094) and Roberts (4,681,223), further in view of Maroofian et al (2010/0155402).
As to claims 30 and 38-39, Fagnant as modified does not disclose the hinge is perforated and comprises spaced apart points of engagement, the lid being unconnected to the tray between the points of engagement and the point of engagement are circular.  Nevertheless, Maroofian discloses a display and storage container (101) with base (103) and lid (102), the base is connected to the lid with a hinge (104), the hinge is perforated ([0094] discloses the embodiment Figures 12-17, which discloses the hinge 104 can be perforated) and comprises spaced apart points of engagement (127), the lid (102) being unconnected to the tray (103) between adjacent ones of the points of engagement (127, snaps) and the points of engagement are rectangular in shape (Figure 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge of Fagnant as modified with a perforated hinge and points of engagement as taught by Maroofian in order to separate the lid for easier and better recycle and the point of engagement assist a tighter seal between the lid and the tray when close the lid onto the tray.  With regarding to the shape of the points of engagement, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the point of engagement of Fagnant as modified so the shape is circular shape instead of rectangular shape because the selection of the specific shape such as the shape as disclosed by Fagnant as modified or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well and  inasmuch as applicant's specification does not state that using these specific distance as claimed solves any particular problem or yields any unexpected results.  
Allowable Subject Matter
Claim 40 is allowed.
Response to Arguments
Applicant’s arguments with respect to claims 21-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/           Primary Examiner, Art Unit 3736